SHIRAS, District Judge.
Under the provisions of the Code of Iowa, a landlord is entitled to a lien for rent due upon personal property used or kept on the leased premises. In construing these provisions of the Code, the state supreme court has repeatedly held that if the landlord takes a mortgage on the property as a security for rent and other indebtedness, and so mingles or confuses the several claims that, if payments be made, it would be impossible to determine whether the payments were properly applicable to the rent or not, such action is deemed to be a waiver of the statutory lien. Smith v. Dayton, 94 Iowa, 102, 62 N. W. 650; Ladner v. Balsley, 103 Iowa, 679, 72 N. W. 787. The finding of the referee shows that in this case a note for $800 was executed and secured by a mortgage; it being intended by the parties that this note should include all the indebtedness due from the bankrupt to the creditor, including rental, money loaned, services rendered, and the like. The facts *75bring Ílit» ease within the rule laid down by the supreme court of Iowa in the cases above cited, and the ruling of the referee that the claimant is not entitled to a landlord’s lien is affirmed.